Citation Nr: 0828401	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for 
housebound status on and after July 1, 2006.  

2.  Entitlement to an effective date of July 29, 2004, for 
the grant of SMC.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The veteran filed his claim for housebound benefits on July 
29, 2004.  He subsequently had a total shoulder replacement 
in May 2005 and was awarded SMC at the housebound rate from 
May 3, 2005 to July 1, 2006.  At that point a 100 percent 
rating was assigned but the SMC rating was reduced.  The 
issues on the title page reflect these issues, and nothing 
herein concerns the period where SMC at the housebound rate 
was granted.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disorder 
with degenerative disc disease (DDD) was rated as 100 percent 
disabling from May 3, 2005, to June 30, 2006.

2.  After replacement of both knees and a shoulder, combined 
with orthopedic impairment of a hip, the back, both feet and 
an ankle, orthopedic impairment, with bilateral factors round 
to 100 percent with consideration of bilateral factors and 
consideration of 38 C.F.R. § 4.16.  The veteran is otherwise 
been found to be medically housebound by VA examiner in 
August 2006.

3.  The veteran did not meet the criteria for SMC benefits 
based on housebound criteria as of July 29, 2004 and was not 
factually shown to be housebound at that time.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for SMC at the housebound rate on and 
after July 1, 2006 have been met.  38 U.S.C.A. §§ 1114(k), 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.350(i), 
4.16 (2007); Precedent Opinion of the General Counsel No. 2-
94 (1994) (hereafter G.C Op. 2-94).  

2.  The criteria for an effective date of July 29, 2004 for 
entitlement to SMC pursuant to 38 C.F.R. § 3.350(i) have not 
been met.  38 C.F.R. §§ 3.350(i), 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of RO letters dated in July 2004 and September 2004.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim for 
SMC based on the need of aid and attendance or being 
housebound; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  Additionally, 
a March 2006 letter advised the veteran of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, private and VA outpatient treatment 
records, and reports of VA examination are associated with 
the claims file.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Factual Background

In an August 2005 rating decision, service connection for 
degenerative osteoarthritis, status post right shoulder 
hemiarthroplasty, was granted with an evaluation of 30 
percent, effective July 29, 2004.  A 100 percent evaluation 
was awarded from May 3, 2005, to July 1, 2006, based on 
surgical or other treatment necessitating convalescence for 
degenerative osteoarthritis, status post right shoulder 
hemiarthroplasty, to be followed by the 30 percent rating as 
of July 1, 2006.  The veteran was also awarded SMC based on 
housebound criteria based on a single disability rated at 100 
percent and additional service-connected disabilities 
independently ratable at 60 percent or more from May 3, 2005, 
to July 1, 2006.  He expressed disagreement with that 
determination and this appeal ensued.  This rating decision 
also reflects that a total disability based on individual 
unemployability TDIU was assigned effective from July 21, 
1992, through July 29, 2004, and that 100 percent disability 
ratings had been in effect since that date based on the 
veteran's service-connected conditions.  He was not shown to 
be housebound as of July 2004.

VA examination was conducted in August 2006 to determine the 
severity of each of the veteran's service-connected 
disabilities.  It was noted by the examiner that the veteran 
was housebound due to his service-connected conditions.  
Subsequently, in an August 2006 rating decision, the 
evaluations in effect for right and left knee replacement 
were increased from 50 percent to 60 percent; the 30 percent 
rating in effect for sleep apnea was confirmed; the 30 
percent rating in effect for a cervical spine disorder was 
confirmed; the 40 percent rating for DDD of the lumbosacral 
spine was confirmed; the 30 percent evaluation in effect for 
degenerative osteoarthritis, status post right shoulder 
hemiarthroplasty, was increased from 30 percent to 60 
percent, and the 20 percent evaluation in effect for 
dislocation of the left shoulder was increased to 30 percent.  
Orthopedic disabilities, as a result of this rating action 
resulted in a combined systemic 100 percent rating when 
considering hip, ankle, back, and shoulder disorders and the 
bilateral factor.  See 38 C.F.R. § 4.16. 

Housebound Benefits on and after July 1, 2006

SMC based on housebound status is payable to a veteran who 
has a single service-connected disability rated as 100 
percent disabling and either (a) has an additional service-
connected disability, or disabilities, independently rated as 
60 percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Review of the record in this case reveals a significantly 
disabled veteran.  As of the most recent rating action above, 
when all of the appellant's service connected orthopedic 
disorders are combined, consideration is given to all 
orthopedic impairment, and consideration is given to 
bilateral factors, a 100 percent rating is reached based on 
the computations made by the undersigned.  Moreover, at the 
most recent VA examination of August 2006, the VA examiner 
concluded that the appellant was housebound.  It is concluded 
that this provides a basis to grant the appeal as to this 
issue.

In reaching this decision, the undersigned has given 
consideration to G.C. Op 2-94.  That is a precedent opinion 
of concerning use of temporary total ratings in determining 
housebound status.  It was held that those provisions could 
be used, and in fact were used in this case.  In paragraph 7 
of that opinion, the General Counsel of the VA notes the 
following:

(Although it is not the question before 
us, we also find nothing in the language 
of section 1114 (s) to indicate that 
Congress meant to exclude service 
connected disabilities rated as total 
under 38 C.F.R. § 4.16,...)

In this case, the multiple orthopedic disabilities combine to 
100 percent thus constituting a single disability.  In view 
of the finding of the VA examiner in August 2006 that the 
appellant is housebound, there is a basis to allow the claim 
as to this issue.

The action taken herein is taken with the knowledge of the 
guidance in Precedent Opinion of the General Counsel in No. 
9-99 holding that a housebound rating could not be based on a 
total rating.  In that discussion, it is apparent that the 
disabilities warranting the total rating did not combine to 
100 percent.  Thus, that guidance, is in the view of the 
undersigned, distinguished from the facts in this case.


Earlier Effective Date for SMC (specifically, July 29, 2004)

The veteran seeks an effective date of July 29, 2004, for the 
grant of SMC based on housebound criteria.  It is noted that 
this is the date that the veteran signed a VA FORM 21-4138 
requesting such.  This document was received at the RO on 
August 10, 2004.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 
3.400(o).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under Chapters 30, 31, 32, 
and 35 of that Title or Chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002 & 
Supp. 2007).

As already noted above, SMC may be paid if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service- connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.350(i) (2007).

The veteran's service-connected disabilities have been listed 
above, to include their disability ratings.  Those pertinent 
are the ones prior to the shoulder replacement surgery in 
2005.  The orthopedic disabilities at that point did not 
combine to 100 percent, and there is no opinion at the time 
that he was housebound.  He was paid at that rate as a matter 
of law following joint replacement surgery, but did not 
otherwise meet the legal criteria at this time.

The veteran was granted SMC in an August 2005 rating 
decision, with an effective date of May 3, 2005, the date the 
evidence demonstrated that he met the criteria for 
entitlement.  Given the fact that the veteran's right 
shoulder disorder was rated as 100 percent disabling (based 
on convalescence on May 3, 2005, to July 1, 2006), and 
because the veteran had additional service-connected 
disabilities rated at more than 60 percent as of the May 3, 
2005 date, entitlement to SMC pursuant to 38 C.F.R. 3.350(i) 
arose on May, 3, 2002, and not before, as the veteran did not 
meet the schedular requirements for the grant of SMC prior to 
that date.  Specifically, he did not have one single service-
connected disability rated at 100 percent at that time.  
Thus, an effective date earlier than May 5, 2004, is 
precluded as that is a threshold requirement for SMC.  It 
follows that an earlier effective date for SMC is not 
warranted also.  

As the evidence and the law are overwhelmingly against this 
claim, the claim as to this issue is denied and the doctrine 
of reasonable doubt is not for application.


ORDER

Entitlement to SMC based on housebound criteria on and after 
July 1, 2006 is granted.  The appeal is allowed to this 
extent pursuant to the law and regulations governing the 
award of monetary benefits.  

Entitlement to an earlier effective date of July 29, 2004, 
for grant of SMC is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


